Citation Nr: 0623882	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  03-10 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left clavicle (minor), currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1977 through 
October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

In July 2005, the Board referred the issues of an earlier 
effective date for the veteran's 20 percent rating, and 
service connection for left shoulder neuroma.  The RO has not 
acted to develop either issue; thus, they are again referred 
for appropriate action.


REMAND

The veteran is seeking an increased rating for his service-
connected residuals of a fracture of the left clavicle 
(minor), currently rated as 20 percent disabling.  He 
contends that his current pain and limitation of motion 
warrant a rating higher than 20 percent.  The last VA 
examination was conducted in December 2001 and, at that time, 
the claims folder was not reviewed by the examiner.  As such, 
additional development is necessary.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to give proper notice of the information 
and evidence needed for a degree of disability and for the 
effective date of an award.  Corrective notice is required 
under Dingess/Hartman before the appellant's claim can be 
properly adjudicated.

Accordingly, the case is REMANDED for the following action:

1.	Ensure that VA has met its duties to 
notify and assist the veteran, 
including supplying corrective notice 
compliant with Dingess/Hartman v. 
Nicholson,  
19 Vet. App. 473 (2006).  The 
corrective notice should also request 
that the veteran submit to VA any 
pertinent evidence in his possession 
pursuant to 
 38 C.F.R. § 3.159(b)(1) (2005).

2.  Afford the veteran a VA orthopedic 
examination to determine the current 
nature and severity of his service 
connected residuals of a fracture of 
the left clavicle (minor).  The 
examiner should conduct all necessary 
testing, including an x-ray of the left 
shoulder.  Limitation of motion should 
be measured with a goniometer, and any 
limitation reported in degrees.  The 
point in the range of motion where pain 
begins must be accurately measured and 
reported. 
 
The examiner should provide an opinion 
as to the severity of the veteran's 
service-connected left shoulder 
condition, including whether the 
veteran suffers any additional decrease 
in range of motion or other decrease in 
function due to pain, fatigue, weakness 
or lack of endurance following 
repetitive use. 
 
The claims folder should be provided to 
the examiner for review. 
 
3.  Readjudicate the claim at issue.  
If it remains denied, provide the 
veteran and his representative an 
appropriate supplemental statement of 
the case and an appropriate period to 
respond before returning the claim to 
the Board for further adjudication.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



